Hill, C. J.
1. Under tlie facts the defendants were not operating a railroad within the meaning of the Civil Code, §2321, but were conducting a tramway in connection with their lumber business. Self v. A del Lumber Co., 5 Ca. App. 846 (64 S. E. 112) ; Railey v. CaArbuU Lumber Co., 112 Ca. 288 (37 S. E. 360).
2. A wood-cuttei-, an engineer, and a brakeman, engaged in cutting, loading, and transporting timber over a tramway to a sawmill for a common master, are fellow servants. Railey v. Carbult Lumber Co., supra.
3. The master, except in cases of railroad companies, is not liable to one servant for an injury caused by the negligence of another servant about the same business. Civil Code, §2610.
4. The evidence for the plaintiff showed that he was injured either by his own negligence or the negligence of a fellow servant, or by the joint negligence of both, and without any contributory negligence of the master. The judgment of nonsuit was properly awarded. Judgment affirmed.